Citation Nr: 0029135	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
secondary to an undiagnosed illness.  

2.  Entitlement to service connection for sleeping 
difficulties and insomnia, claimed as secondary to an 
undiagnosed illness.  

3.  Entitlement to service connection for a skin rash, 
claimed as secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1987 and from November 1990 to June 1991.  She served 
in the Persian Gulf in support of Operation Desert Storm.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which claims for service 
connection for fatigue, sleeping difficulties and insomnia, 
and a skin rash, all claimed as due to an undiagnosed 
illness, were denied.  The Muskogee, Oklahoma RO has 
jurisdiction of the claims currently on appeal. 

Recently received documentation includes lay statements in 
which the veteran raises new issues, including service 
connection for menstrual difficulties and service connection 
for sinus problems.  These issues, and any other issues 
raised by the veteran in the additional documentation, are 
referred to the RO for clarification and appropriate 
adjudicatory action.   


REMAND

In February 1999, the instant claims were remanded by the 
Board for the purpose of further evidentiary development.  
Having reviewed the record, the Board is satisfied that the 
development specified in that remand has been completed.  
However, the Board finds that the claims on appeal must be 
returned to the RO in order to ensure compliance with due 
process considerations.  Specifically, the record indicates 
that following the Board's February 1999 remand and the 
completion of the development specified therein, these claims 
were again certified to the Board on September 27, 2000.  On 
September 20, 2000, the RO received a packet of additional 
evidentiary material, including private medical records, VA 
medical records, and lay statements which were submitted by 
the veteran.  Thereafter, it does not appear that these 
additional records were referred to the appropriate rating 
authority as is required by 38 C.F.R. § 19.37 (1999); nor was 
a Supplemental Statement of the Case issued.  These records 
were forwarded to the Board, where they were received on 
October 16, 2000.  

The majority of the additional evidence submitted by the 
veteran in September 2000 had not been considered previously, 
and the evidence is pertinent to the claims currently on 
appeal.  The evidence was not accompanied by a written waiver 
of adjudication by the RO (the agency of original 
jurisdiction) in the first instance, as is required by 
38 C.F.R. § 20.1304(d) (1999).  As such, the additional 
evidence submitted by the veteran in September 2000 must be 
returned to the RO for review in conjunction with the current 
appeals and preparation of an appropriate Supplemental 
Statement of the Case.  38 C.F.R. §§ 19.37, 20.1304 (1999).  

Accordingly, the instant claims are REMANDED for the 
following actions:

The RO should review the claims on appeal 
with consideration of the additional 
evidence submitted in September 2000.  
Thereafter, the veteran and his 
representative should be furnished with 
an appropriate Supplemental Statement of 
the Case which discusses the additional 
evidence.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



